—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered July 2, 1997, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 4 to 8 years, unanimously affirmed.
Defendant’s claim that the evidence was insufficient to establish that the victim sustained serious physical injury is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find overwhelming evidence of serious physical injury, including evidence of severe, permanent disability and disfigurement. We further find that the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. Concur — Williams, J. P., Tom, Saxe and Friedman, JJ.